DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the second valve" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the second valve" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen (20060086760).
Regarding claim 1, Cohen discloses a manually operated liquid dispenser, comprising: a housing (16) with a volume of space therein, the volume of space having a first end (top) and a second end (bottom); a pump sleeve (30) extending into the space of the housing and nearly to a bottom, inside surface of the space (Fig. 1); a pump head (14); a push rod (40) coupled with the pump head and configured to be axially movable within an axial opening extending through the pump sleeve (Fig. 1); a passageway (54, 58, 56, 60) extending through at least the pump head and the push rod, the passageway being in fluid communication with the axial opening extending through the pump sleeve and with the volume of space within the housing (Fig. 1); and a first valve (66, 70) configured to control a passage of a liquid substance within the volume of space in the housing through a passageway.
Regarding claim 2, the dispenser does not have a dip tube (par. 0010).
Regarding claim 6, the dispenser comprising a spring (46) configured to axially bias the push rod toward the pump head.
Regarding claim 7, the first valve is configured to close or inhibit a flow of liquid through the first valve when the pump head is depressed (par. 0032-0033).
Regarding claim 8, the dispenser comprising a second valve (50, 52) configured to control a passage of a liquid substance within the passageway through a passageway in the pump head (par. 0032).
Regarding claim 9, the first valve is positioned at a distal end of the pump sleeve and the second valve is positioned at a proximal end of the pump sleeve (Fig. 1).
Regarding claim 10, the second valve is configured to prevent a passage of air past the second valve when the pump head is returning from a depressed position to an undepressed position (Fig. 1; par. 0032).
Regarding claim 11, Cohen discloses a manually operated liquid dispenser, comprising: a housing (16) with a volume of space therein, the volume of space having a first end (top) and a second end (bottom); a pump sleeve (30) extending into the space of the housing; a pump head (14); a push rod (40) coupled with the pump head and configured to be axially movable within an axial opening extending through the pump sleeve (Fig. 1); a passageway (54, 58, 56, 60) extending through at least the pump head and the push rod, the passageway being in fluid communication with the axial opening extending through the pump sleeve and with the volume of space within the housing (Fig. 1); a first valve (66, 70) configured to control a passage of a liquid substance within the volume of space in the housing through a passageway; and a second valve (50, 52) configured to control a passage of a liquid substance within the volume of space in the housing through a passageway (par. 0032); wherein the first valve is positioned at a distal end of the pump sleeve and the second valve is positioned at a proximal end of the pump sleeve (Fig. 1).
Regarding claim 12, the first valve is configured to close or inhibit a flow of liquid through the first valve when the pump head is depressed (par. 0033-0033).
Regarding claim 13, the first valve is positioned at a distal end of the pump sleeve and the second valve is positioned at a proximal end of the pump sleeve (Fig. 1).
Regarding claim 14, the second valve is configured to prevent a passage of air past the second valve when the pump head is returning from a depressed position to an undepressed position (Fig. 1; par. 0032).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Scott et al. (20170113237).
Regarding claim 3, Cohen DIFFERS in that it does not disclose the dispenser is configured to fully depress and dispense a liquid substance with 1 kg or less of force applied to the pump head. Attention, however, is directed to the Scott reference, which discloses an actuation force of less than 1 kg (par. 0046).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Cohen reference in view of the teachings of the Scott reference by configuring the dispenser to fully depress and dispense a liquid with 1 kg or less of force for the purpose of minimizing the amount of force required to dispense the product, thereby making the device easier to use.
Claim(s) 4-5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen.
Regarding claim 4, Cohen dose not expressly disclose the pump sleeve extends toward the second end of the volume of space such that a distance between a distal end of the pump sleeve and the second end of the volume of space is less than approximately 5% of the distance from the first end of the volume of space of the housing to the second end of the volume of space of the housing. However, Cohen discloses the pump sleeve extends toward the second end of the volume of space such that a distance between a distal end of the pump sleeve and the second end of the volume of space is small compared to the distance from the first end of the volume of space of the housing to the second end of the volume of space of the housing (Fig. 1; par. 0010). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the distance between the distal end of the pump sleeve and the second end less than 5% of the distance from the first end to the second end, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 5, Cohen does not expressly disclose the pump sleeve extends toward the second end of the volume of space such that a distance between a distal end of the pump sleeve and the second end of the volume of space is less than or equal to the average diameter or cross-sectional width of a majority of a length of the pump sleeve. However, Fig. 1 of Cohen appears to show the pump sleeve extends toward the second end of the volume of space such that a distance between a distal end of the pump sleeve and the second end of the volume of space is less than or equal to the average diameter or cross-sectional width of a majority of a length of the pump sleeve. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the pump sleeve extend toward the second end of the volume of space such that a distance between a distal end of the pump sleeve and the second end of the volume of space is less than or equal to the average diameter or cross-sectional width of a majority of a length of the pump sleeve, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 15, Cohen discloses a manually operated liquid dispenser, comprising: -22-a housing (16) with a liquid reservoir (28) configured to contain liquid, the liquid reservoir comprising a top and a bottom (Fig. 1), and an upper half and a lower half (Fig. 1); a pump sleeve (30) extending into the liquid reservoir of the housing, the pump sleeve having an inner diameter or cross- sectional width (Fig. 1); a pump head (14); a push rod (40) coupled with the pump head and configured to be axially movable within an axial opening extending through the pump sleeve (Fig. 1), the push rod comprising a distal end with an outer diameter or cross-sectional width that is about the same size as the inner diameter or cross-sectional width of the pump sleeve (Fig. 1); and a passageway (54, 58, 56, 60) extending through at least the pump head and the push rod, the passageway being in fluid communication with the axial opening extending through the pump sleeve and with the volume of space within the housing (Fig. 1).
Cohen does not expressly disclose the pump sleeve extending into the liquid reservoir of the housing such that the distance between a distal end of the pump sleeve and the bottom of the reservoir is less than or equal to about the average diameter or cross-sectional width of a majority of the length of the pump sleeve and wherein in the fully actuated position, the distal end of the push rod extends into the lower half of the liquid reservoir. However, Fig. 1 of Cohen appears to show the pump sleeve extending into the liquid reservoir of the housing such that the distance between a distal end of the pump sleeve and the bottom of the reservoir is less than or equal to about the average diameter or cross-sectional width of a majority of the length of the pump sleeve and wherein in the fully actuated position, the distal end of the push rod extends into the lower half of the liquid reservoir. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the pump sleeve extend into the liquid reservoir of the housing such that the distance between a distal end of the pump sleeve and the bottom of the reservoir is less than or equal to about the average diameter or cross-sectional width of a majority of the length of the pump sleeve and in the fully actuated position, the distal end of the push rod extends into the lower half of the liquid reservoir, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754